Citation Nr: 0901110	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  05-32 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than January 16, 
2001, for a grant of service connection and compensation for 
schizophrenia, paranoid type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from September 1971 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO).  In that decision, the RO 
granted service connection for schizophrenia, paranoid type, 
and assigned that disorder a 70 percent disability rating, 
effective from January 16, 2001.  The veteran perfected an 
appeal as to the effective date of January 16, 2001 for the 
grant of service connection for that disorder.

In a January 2007 rating decision, the RO granted entitlement 
to a total disability evaluation based upon unemployability 
due to service-connected disability (TDIU), effective from 
September 9, 2006.  The veteran submitted a timely notice of 
disagreement to initiate an appeal as to the effective date 
assigned for that benefit.  The veteran did not, however, 
submit a substantive appeal to perfect that appeal, which is 
therefore not before the Board. 

The Board notes that Disabled American Veterans (DAV) remains 
the veteran's representative in this appeal even though in an 
August 2007 letter from Troy A. Archie, attorney, to DAV, he 
advised DAV that he had been retained to represent the 
veteran's legal interest in his effort to receive retroactive 
disability-related benefits.  Neither that letter nor any 
other correspondence from the veteran revoked DAV's power of 
attorney.  The Form 21-22 of record shows that DAV represents 
the veteran before VA and that the power of attorney has not 
been revoked.  Notably, subsequent to Mr. Archie's letter, 
DAV has continued to represent the veteran as reflected in a 
statement submitted in lieu of VA Form 646, dated in January 
2008, and in two appellant's briefs, dated in September and 
December 2008. 


	

FINDINGS OF FACT

1.  A December 1999 decision of the RO denied service 
connection for an acquired psychiatric disability. 
 
2.  After the December 1999 decision of the RO, an 
application transmitted with a letter from the veteran's 
representative and received on January 16, 2001, is the 
earliest communication which may reasonably be construed as 
seeking to reopen a claim of service connection for an 
acquired psychiatric disability identified as schizophrenia, 
paranoid type.


CONCLUSION OF LAW

An effective date prior to January 16, 2001, for the award of 
service connection and compensation for schizophrenia, 
paranoid type, is not warranted.  38 U.S.C.A. 
§§ 5101(a), 5110 (West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2007).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Furthermore, the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

VA complied with notification responsibilities in regards to 
the veteran's claim in letters sent in January 2003, January 
2004, March 2005, and November 2006.  These letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist him in completing his claim, identified his duties 
in obtaining information and evidence to substantiate his 
claim. These letters also provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disability under 
consideration, pursuant to the recent holding in the Dingess 
decision.

VA made reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim. 38 U.S.C.A. § 
5103A (West 2002). The information and evidence associated 
with the claims file consist of the veteran's service medical 
records, VA and private medical treatment records, and 
reports from VA examinations.  The veteran has not identified 
any outstanding records for VA to obtain that were relevant 
to the claim and not of record. 

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA. 
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra. Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits. See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Background

Since the late 1970s, the veteran has asserted claims for 
service connection for a psychiatric disorder as related to 
service.  Over the years he reported varied symptoms that are 
documented by medical evidence on file.  Several times since 
the late 1970s the RO and Board have denied claims in 
decisions that are all final, either because the veteran 
failed to timely appeal an RO decision, or because the claim 
was denied by the Board.  38 U.S.C.A. §§ 7104, 7105(b), (c); 
38 C.F.R. §§ 20.302, 20.1100.  The earliest final decision 
was a June 1978 RO rating decision.  The veteran was notified 
of that decision and did not appeal.  The last final formal 
decision was a June 1990 Board decision.  

After that, however, in July 1999 the veteran attempted to 
reopen a claim for a psychiatric condition he identified as 
associated with a nervous breakdown during service.  
Thereafter in a December 1999 letter, the RO notified the 
veteran of the RO's decision to deny his claim, on the basis 
that no new and material evidence had been submitted to 
reopen.  Transmitted with that letter was a VA Form 4107 
informing the veteran of his appellate rights.  The veteran 
did not appeal from that decision, which therefore became 
final.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. § 20.302.  
Therefore, the last final decision on this matter was the 
RO's December 1999 decision.

Following that last final decision in December 1999, on 
January 16, 2001 the veteran's representative submitted a 
letter along with an application claiming service connection 
for a psychiatric disorder.  The RO denied that claim in an 
August 2001 rating decision, from which the veteran perfected 
an appeal as to that denial.  

During the pendency of the appeal, however, in a February 
2005 rating decision, the RO granted service connection for 
schizophrenia, paranoid type, and assigned a 70 percent 
disability rating, effective January 16, 2001.  In a 
statement received in March 2005, the veteran expressed his 
disagreement with the effective date assigned, asserting that 
the date of the award should go back to March 1979, at the 
time of his first claim on the matter. 

III. Law

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if claim is received within one year from such 
date; otherwise, date of receipt of claim. 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA. 38 C.F.R. § 3.151.  
The term "claim" means a formal or informal communication in 
writing requesting a determination of entitlement (or 
evidencing a belief of entitlement) to a benefit. 38 C.F.R. § 
3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155(a).

Under 38 C.F.R. § 3.157, once a formal claim for compensation 
has been allowed, the date of a report of VA outpatient or 
hospital examination will be accepted as the date of an 
informal claim if such record pertains to a disability for 
which service connection has been established.  See also 
Hazen v. Gober, 10 Vet. App. 511, 520 (1997).

IV. Analysis

In a February 2005 rating decision, the RO granted service 
connection for schizophrenia, paranoid type, for which the RO 
assigned a 40 percent disability rating effective January 16, 
2001.  That date was the date of the first application-
following the last final denial (by the RO in December 
1999)-claiming service connection for the claimed 
psychiatric disability.  The veteran asserts that an earlier 
effective date is warranted, because he has been claiming 
service connection for his condition for many years, 
initially in March 1979.

Once service connection for a disability is established, the 
legal rules for establishing an effective date for 
compensation for the disability are very specific and vary 
depending on the circumstances of the case.  As explained 
below, for cases in which VA previously denied a claim in a 
decision that is "final," once service connection is later 
established following a claim to reopen, then the assignment 
of an effective date has nothing to do with the previously 
raised claim associated with the previous final decision.

The effective date of an award of compensation based on 
original claim (received beyond one year after service 
discharge), or a claim reopened after final adjudication-the 
case here-shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application thereof (emphasis added).  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  A specific claim in the form prescribed 
by the Secretary ........must be filed in order for benefits 
to be paid or furnished to any individual under the laws 
administered by the Secretary.  
38 U.S.C.A. § 5101(a).

Here, the veteran's claim for service connection for a 
psychiatric disorder has been denied by numerous Board and RO 
decisions dating back earliest to June 1978.  The last final 
denial of service connection for a psychiatric disorder was 
in a December 1999 decision of the RO; which is final because 
he did not appeal. 38 U.S.C.A. § 7105(b), (c); 38 C.F.R. 
§ 20.302.     
 
The veteran contends that the date of receipt of one of old 
his claims (in March 1977) for service connection for a 
psychiatric disorder should be the effective date of the 
award of service connection and compensation.  While the 
veteran has claimed service connection for a psychiatric 
disorder for many years, the law, as explained below, 
precludes an effective date for the award of service 
connection and compensation prior to that assigned already, 
January 16, 2001.

The pertinent facts are not in dispute, and the law, 
specifically 38 U.S.C.A. §§ 5101 & 5110, is dispositive in 
this matter.  Together, these two Sections mandate that a 
claim must be specific, and that the effective date of an 
award of compensation based on a claim reopened after final 
adjudication, as in this case, shall not be earlier than the 
date of receipt of the application.  Here, after the final 
adjudication in December 1999, the first communication from 
the veteran specifying a claim (attempt to reopen the claim 
previously denied in a final decision) for service connection 
for a psychiatric disorder, was his formal application 
received on January 16, 2001 along with a letter from his 
representative.  That date of receipt of claim to reopen was 
the basis for the RO's assignment of January 16, 2001 as the 
effective date for the award of compensation.  There is no 
legal basis for entitlement to benefits for a psychiatric 
disorder prior to that date.
 
The only other submission received from the veteran between 
the date of the last final denial of service connection for a 
psychiatric disorder, in December 1999, and the veteran's 
claim submission in January 16, 2001, was a statement first 
received in March 2000.  In that statement the veteran 
requested his "military medical records/X-rays and psych 
reports" from September 1971 to July 1972, and any medical 
reports from the San Francisco Medical Hospital doctors.  

Even read in the light most favorable to the veteran, 
however, this statement may not be considered an informal 
claim for service connection for a psychiatric disorder.  The 
veteran was merely requesting all service medical records 
including X-rays and psychiatric medical reports, and medical 
records from cited treatment providers after service.  

His representative followed up on that request in a May 2000 
letter, requesting the cited records.  The representative 
made no suggestion at that time that the veteran was 
intending to claim service connection for a psychiatric 
disorder.  Only in correspondence received on January 16, 
2001, did the representative note that the veteran "has 
recently contacted this office with reference to initiating a 
claim to establish service connection for neuropsychiatric 
condition."

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is 
no provision in the law for awarding an earlier effective 
date based on the veteran's assertion that the disability 
existed before he filed the claim.  In short, the record does 
not include any communication from the veteran or his 
representative after December 1999 and prior to January 16, 
2001 that may reasonably be construed as an indication he was 
seeking to reopen the claim for service connection for a 
psychiatric disorder.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that where the law not the evidence is dispositive, the 
Board should deny an appeal because of an absence of a legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The veteran has failed to 
allege facts which meet the criteria in the law or 
regulations, and this claim must be denied.








	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date earlier than January 16, 
2001, for the award of service connection and compensation 
for schizophrenia, paranoid type, is denied.
 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


